DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/20 has considered by the examiner.

Drawings
The drawings received on 9/17/20 are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a method of operating a power converter including the limitation “sensing a second slope of voltage on the secondary of the transformer, the second slope indicative of ending of the discharge mode of the power converter; and then returning, responsive to sensing the second slope, the SR driver to an original operational state“ in addition to other limitations recited therein.

Claim 17 is allowed because the prior art of record fails to disclose or suggest a power converter including the limitation “sense the power converter has entered a charge mode of the transformer; and then change an operational state of the driver from an original state to a modified state; make the SR FET conductive during a discharge mode of the transformer; sense the discharge mode has ended; and then return the operational state of the driver to the original state“ in addition to other limitations recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tian et al. (US 2021/094378 A1) disclose a mode operation detection for control of a power converter with an active clamp switch.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838